Exhibit 23.1 James Stafford James Stafford, Inc.* Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 * Incorporated professional, James Stafford, Inc. Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) for the registration of 5,000,000 shares of common stock of Rotoblock Corporation of our report dated 23 July 2007 with respect to the consolidated financial statements included in its Annual Report (Form 10-KSB) for the year ended 30 April 2007, filed with the US Securities and Exchange Commission. /s/
